Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Yasuda (JP 2018124487 A) in view of Takagi (US 20050220402 A1)
Regarding claim 1, Yasuda teaches a  light source module (Fig.3) comprising: at least one light emitting element (light source(s) at input of lenses 3131 formed on the Axis Ax); and a polarization conversion element which light emitted from the light emitting element enters, wherein the polarization conversion element includes a polarization split layer (polarization separation layer 73 in the center of the drawing below) configured to reflect first polarized light out of incident light toward a first direction (right side of the page), 

    PNG
    media_image1.png
    701
    442
    media_image1.png
    Greyscale

and transmit second polarized light out of incident light toward a second direction (top direction in the drawing above, wherein the light enters reflector 74 on top of 73 in the Figure above) perpendicular to the first direction, a reflecting layer configured to reflect the first polarized light reflected by the polarization split layer, toward the second direction, and a retardation layer 75  which is disposed in a light path of one of the first polarized light reflected by the reflecting layer and the second polarized light transmitted through the polarization split layer, and converts the one of the first polarized light and the second polarized light into another of the first polarized light and the second polarized light.

Takagi teaches the light emitting element having a resonator formed of a photonic crystal structure; the resonator has a resonant part, and in a plan view viewed from the second direction, a length of the resonant part in the first direction is shorter than a length of the resonant part in a third direction perpendicular to the first direction and the second direction ([0046], Fig. 5, 7 or Fig.16).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use the photonic crystal resonator as a light emitting component for the projector, as disclosed in Takagi in the device of Yasuda in order to achieve a miniature light emitting device ([0046] in Yasuda).
 
Regarding claim 2, Yasuda in view of Takagi teaches a light source module (Fig.3 in Yasuda) wherein a plurality of the light emitting elements are disposed, and the light emitted from the plurality of the light emitting elements enters the polarization conversion elements.
 
Regarding claim 5, Yasuda in view of Takagi teaches a projector comprising: the light source module (Title and background section of Yasuda).

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Yasuda (JP 2018124487 A) in view of Takagi (US 20050220402 A1) and further in view of Sato (US 8164180 B2) and Sarayeddine (US 6072628 A)
	Regarding claim 3, Yasuda in view of Takagi teaches the invention set forth in claim 1 above, but is silent regarding the light source module  further comprising: a base member; a lid member; and a frame member configured to couple the base member and the lid member to each other, wherein the light emitting element is disposed in a space formed by the base member, the lid member, and the frame member, and the polarization conversion element constitutes the lid member.
Sato teaches a light source with a base member 11 (Fig.2); a lid member 3; and a frame member (side walls) configured to couple the base member and the lid member to each other, wherein the light emitting element (functional element 12) is disposed in a space formed by the base member, the lid member, and the frame member in order to seal the functional element 12,  but does not teach the polarization conversion element constitutes the lid member. Sarayeddine teaches reflector elements as a top cover in Fig.2 (Fresnel reflector 8 and 7,9 and 10 forming an integral part in Fig.2; Note: Sarayeddine is a supporting document wherein polarization-elements -like-components such as 8 can form a top cover) and it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the lid member of Sato such that  the polarization conversion element acts as a lid member, in the device of Yasuda in view of Takagi and Sato in order to robustly seal the functional elements and the polarization components by forming a single sealed operating device.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Yasuda (JP 2018124487 A) in view of Takagi (US 20050220402 A1) and further in view of Sato (US 8164180 B2) and Sarayeddine (US 6072628 A)
	Regarding claim 4, Yasuda in view of Takagi teaches the invention set forth in claim 1 above, but is silent regarding the light source module  further comprising: a base member; a lid member; and a frame member configured to couple the base member and the lid member to each other, wherein the light emitting element is disposed in a space formed by the base member, the lid member, and the frame member, the lid member is formed of a light transmissive substrate configured to transmit the light emitted from the light emitting element, and the polarization conversion element is disposed on a surface on an opposite side to the light emitting element with respect to the lid member.
Sato teaches a light source with a base member 11 (Fig.2); a lid member 3; and a frame member (side walls) configured to couple the base member and the lid member to each other, wherein the light emitting element (functional element 12) is disposed in a space formed by the base member, the lid member, and the frame member in order to seal the functional element 12, the lid member 13 is formed of a light transmissive substrate configured to transmit the light emitted from the light emitting element, but does not teach the polarization conversion element is disposed on a surface on an opposite side to the light emitting element with respect to the lid member. Sarayeddine teaches reflector elements as a top cover in Fig.2 (Fresnel reflector 8 and 7,9 and 10 forming an integral part in Fig.2; Note: Sarayeddine is a supporting document wherein polarization-elements -like-components such as 8 can form a top cover) and using well 

Other art
See Drawing below from JP 2018031815 A

    PNG
    media_image2.png
    230
    316
    media_image2.png
    Greyscale

See Drawing below from JP 2015079079 A

    PNG
    media_image3.png
    164
    264
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    218
    297
    media_image4.png
    Greyscale

Fig.2 in WO 2013062932 A1
US 8337020 B2
US 20100245691 A1
Fig.2 of EP 1895363 A2
Fig.8 of US 20040109329 A1
Fig.4 of US 6206532 B1

Contact Information

      Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fatima Farokhrooz whose telephone number is (571)-272-6043.  The examiner can normally be reached on Monday- Friday, 9 am - 5 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on (571) 272-7242.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Fatima N Farokhrooz/
Examiner, Art Unit 2875